Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore (claim 11), the wherein the third acoustic signal is received within the first period must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It 
Regarding claim 14 and 17 (and dependent claims 15-16 and 18-24), a control circuit, a first control signal, a second control signal, a third control signal, and a forth control signal. It appears figs. 2 or 3a would depict these features and their circuit block relationships.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/364,652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the '652 application recites additional features such as a peak search stage, peak buffer, and peak rank stage, the application appears to recite substantially similar features to the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herder (US 2005/0088334 A1), and further in view of Horsky (US 2011/0267924 A1).
Regarding claim 1, Herder teaches a method of ultrasonic ranging comprising:
from a first ultrasonic transducer [fig. 10 shows ultrasonic transducers around vehicle 41 - 46], emitting a first ultrasonic acoustic burst signal [0002 an emitter for transmitting measuring pulses and a receptor for receiving measuring pulse [echos]] representing a first [code] during a first period [abstract a verification measurement is performed, which involves alternatingly emitting by the at least two distance sensors the measuring pulses (MI) offset in time by a second offset, which is different from the first offset in time used in the first measurement];

preventing the first ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the second period [0004 explains that cross reflecting may occur if adjacent distance sensors are pulsed substantially simultaneously; 0005 explains that to avoid interference individual distance sensor measurements are staggered in time so that in a total group of distance sensors (e.g., four to six sensors) some sensors are part of an emitting group (e.g., up to two sensors) and other sensors are receiving measuring pulse echoes];
preventing the second ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the first period [0012 For the subsequent activation of distance sensor 43, however, it cannot be ensured that there is a sufficient distance from another distance sensor 4 that could also possibly be activated at the same time. Therefore, distance sensor 43 is operated by itself. The same applies to the subsequent activation of distance sensor 44.];
at a sensor, receiving an acoustic signal, and converting the acoustic signal to a sensor signal [abstract distance sensors each have one emitter for emitting measuring pulses (MI) and one receptor for receiving measuring pulse [echoes] (ME).; 0021 evaluation unit of the distance measuring system may be implemented by a programmable on-board computer of a motor vehicle ; 0039 Control and evaluation unit 5 is used for activating distance sensors 4a and 4b, and for evaluating the received measuring signals for determining the distance from possible obstacles, and for transmitting the distance information to an optical or acoustical indicator system];

computing a time-of-flight based on the correlation result [0002 the distance from an obstacle that reflects the measuring pulse is determined from the time difference between the measuring pulse and the reflected measuring pulse echo.].
Herder teaches determining similarity of a first and second ultrasonic distance signal by way of correlation, but the signals are not explicitly referred to as code[d] [fig. 3 depicts square wave signals]. Horsky teaches a first code and a second code [abstract acoustic distance measurement system… An echo of the transmitted signal can be detected by correlating the received signal with the modulation pattern; 0002 acoustic measurement can be used for detecting the distance, as well as the rate of change of distance, between the vehicle and objects; 0017 The modulation pattern can be a bit sequence that is selected from a group of mutually orthogonal bit sequences or codes, such as those known as Walsh codes or Gold codes. Other digital sequences may be used, as is known.; 0015 modulation used is generally phase modulation … both amplitude and phase modulation can be used; 0022 Furthermore, the correlator unit can include a plurality of correlators, each using a different modulation pattern for applications where an acoustic distance measurement system uses multiple transmitters, each using a different modulation pattern.; 0025 Once the modulation pattern is transmitted, the transmitter shuts off, allowing the acoustic distance measurement system to enable a receive channel and begin processing the received signal (708)]

Regarding claim 2, Herder also teaches the method of claim 1, wherein the first period and the second period are separated by a delay time between three milliseconds and about ten milliseconds [0044 second distance sensor 4 of the emission group is radiated, offset in time, a short while later (e.g., 2 msec); 0046 offset in time is changed…amounts to 4 msec].
Regarding claim 3, Herder also teaches the method of claim 2, wherein the first period and the second period are separated by a delay time between five milliseconds and ten milliseconds [0044-0046; 0024 offset in time should therefore be selected as a function of the vehicle’s speed in such a way…do not fall into the tolerance of receiving time range for measuring pulses].
Regarding claim 4, Herder as modified by Horsky teaches the method of claim 1, wherein the first and second ultrasonic acoustic burst signals include frequency-modulation coded signals or phase- modulation coded signals [0015 modulation used is generally phase modulation, and more particularly digital phase modulation. In some applications both amplitude and phase modulation can be used].
Regarding claim 5, Herder also teaches the method of claim 1, wherein the first and second ultrasonic acoustic burst signals each utilizes an entire bandwidth of the respective first and second ultrasonic transducers [abstract pulses; brief input signal change inherently produces wideband output - e.g., impulse response for all frequencies due to step or pulse square wave].
Regarding claim 6, Herder, as modified, also teaches the method of claim 1, further comprising: from the first ultrasonic transducer, emitting a third ultrasonic acoustic burst signal representing the first code during a third period; from the second ultrasonic transducer, emitting a fourth ultrasonic acoustic burst signal representing the second code during a fourth period after the third period; preventing the first ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the fourth period; and preventing the second ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the third period; wherein the second period is separated from the first period by a first delay time, and the fourth period is separated from the third period by a second delay time [0019 emitting measuring pulses alternatingly, offset in time, by the at least two distance sensors for a first measurement; b) receiving the measuring pulse [echoes] by the distance sensors; and c) providing a repeated emission, offset in time, of measuring pulses for a verification measurement, using a changed offset in time compared to the first measurement.].
Regarding claim 7, Herder, as modified, also teaches the method of claim 6, wherein the first period and the second period are part of a first sensing frame, the third period and the fourth period are part of a second sensing frame, and the first delay time and the second delay time are different [claim 14 first and second measuring pulses being offset in time by a first offset…third and fourth measuring pulses being offset in time by a second offset; 0019 using a changed offset in time compared to the first measurement; 0024 offset in time should therefore be selected as a function of the vehicle’s speed in such a way…].
Regarding claim 8, Herder, as modified by Horsky, also teaches the method of claim 7, wherein a difference between the first delay time and the second delay time is based on a random value [0024 acoustic distance measurement system, or it may be selected or randomly selected 
Regarding claim 9, Herder, as modified by Horsky, also teaches the method of claim 1, wherein: the time-of-flight is a first time-of-flight; the acoustic signal is a first acoustic signal; the sensor signal is a first sensor signal; the correlation result is a first correlation result generated responsive to the correlation between the first sensor signal and the first code; and the method further comprises: at the sensor, receiving a second acoustic signal, and converting the second acoustic signal to a second sensor signal; generating a second correlation result responsive to a correlation between the second sensor signal and the first code or the second code; determining, based on the first correlation result, that the first acoustic signal is a reflection of the first ultrasonic acoustic burst signal; determining, based on the second correlation result, that the second acoustic signal is a reflection of the second ultrasonic acoustic burst signal; computing the first time-of-flight for the first ultrasonic acoustic burst signal based on: when the first ultrasonic transducer emits the first ultrasonic acoustic burst signal; when the sensor receives the first acoustic signal; and the first correlation result indicating that the first acoustic signal is a reflection of the first ultrasonic acoustic burst signal; and computing a second time-of-flight for the second ultrasonic acoustic burst signal based on: when the second ultrasonic transducer emits the second ultrasonic acoustic burst signal; when the sensor receives the second acoustic signal; the second correlation result indicating that the second acoustic signal is a reflection of the second ultrasonic acoustic burst signal; and a delay time between the first period and the second period [0002 The echo time and Doppler frequency shift of the reflected pulse can be used to derive information about the distance to the object as well as whether the object is moving towards or away from the vehicle, and at what rate.; 0013 The received signal can be demodulated and the demodulated signal applied 
Regarding claim 10, Herder, as modified by Horsky, also teaches the method of claim 9, wherein: the sensor is a first sensor of a first sensor module that includes the first transducer; and the method further comprises: at a second sensor of a second sensor module that includes the second transducer, receiving a third acoustic signal, and converting the third acoustic signal to a third sensor signal; at the second sensor, receiving a fourth acoustic signal, and converting the fourth acoustic signal to a fourth sensor signal; generating a third correlation result responsive to a correlation between the third sensor signal and the first code or the second code; generating a fourth correlation result responsive to a correlation between the fourth sensor signal and the first code or the second code; determining, based on the third correlation result, that the third acoustic signal is a reflection of the first ultrasonic acoustic burst signal; determining, based on the fourth correlation result, that the fourth acoustic signal is a reflection of the second ultrasonic acoustic burst signal, computing a third time-of-flight for the first ultrasonic acoustic burst signal based on: when the first ultrasonic transducer emits the first ultrasonic acoustic burst signal; when the sensor receives the third acoustic signal, the third correlation result indicating that the third acoustic signal is a reflection of the first ultrasonic acoustic signal; and the delay time; and computing a fourth time-of-flight for the second ultrasonic acoustic burst signal based on: when the second ultrasonic transducer emits the second ultrasonic acoustic burst signal; when the sensor receives the fourth acoustic signal; and the fourth correlation result indicating that the fourth acoustic signal is a reflection of the second ultrasonic acoustic signal. the delay time being a first delay time, the emitting from the first ultrasonic transducer and the emitting from the second ultrasonic transducer 
Regarding claim 12, Herder, as modified by Horsky, also teaches the method of claim 1, further comprising: from the first ultrasonic transducer, emitting a third ultrasonic acoustic burst signal representing the first code during a third period; from the second ultrasonic transducer, emitting a fourth ultrasonic acoustic burst signal representing the second code during a fourth period before the third period; preventing the first ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the fourth period; and preventing the second ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the third period. the sensing frame being a first sensing frame, and the method further comprising, in a second sensing 
Regarding claim 13, Herder, as modified, also teaches the method of claim 12, wherein the first period and the second period are part of a first sensing frame, the third period and the fourth period are part of a second sensing frame, the second period is separated from the first period by a first delay time, the fourth period is separated from the third period by a second delay time, and the first delay time and the second delay time are different [0019 emitting measuring pulses alternatingly, offset in time, by the at least two distance sensors for a first measurement; b) receiving the measuring pulse [echoes] by the distance sensors; and c) providing a repeated emission, offset in time, of measuring pulses for a verification measurement, using a changed offset in time compared to the first measurement.].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645